Title: Abigail Adams to Cotton Tufts, 21 February 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					
						21 Febry 1800
					
				
				I take this opportunity by dr Morse to inclose to you two Hundred dollors towards the building; as soon in March as it can be framed and raised I wish to have it begun upon, and as many hands employd as can be usefully. I do not want to have any part of it, to do after the Presidents return. Congress talk of rising in April, tho I do not myself expect that they will so soon I hope Myself to be home the last of April; or the beginning of May. as soon as May be I should be glad to have the dimensions of the chimney, the height and front of the jams, as I design to procure here the Hearths, and fronts— I wish the carpenters to be very particular in covering and liding the parts which join to the other House to prevent leaking. Your Letters for Me be so good as to get mrs Cranch to convey to me. I have spoken to the President concerning the Farms. He says he is willing the Tennants should continue upon the same terms they were the last Year— with regard to Mr Porter, I should wish him to remain upon the place untill the 20 of Nov’br next, if agreable to him and Mrs Porter, but as I expect to spend the next Winter at Quincy, it will not be worth my while, to keep two Families. indeed it will be an expence I should wish to avoid, tho I think he should be allowd a hundred and 50 dollors for the seven months. I think he came on the latter end of April— If oats are to be procured at this Season I wish you to engage a hundred & 50 Bushel that we may not be at a loss for them when we return— there will be some occasion
				dr Morse calls & I am not able to add a line more than a kind remembrance to all Friends—
				yours
				
					A A—
				
			